CONCURRING OPINION
I concur in the Court’s opinion, but write separately to emphasize that—in order to reach this result—the Court was required to parse the amended motions in both cases far more than it should have to have done, and far more than the best interests of David and Natalie DePriest should have required.
After the DePriests filed separate pro se motions under Rule 24.035, their separate post-conviction counsel filed lengthy amended motions to supplement, refine and restate the DePriests’ claims. However, the clarity and precision that is the goal of amended motions under Rule 24.035(e) (and Rule 29.15(e)) was lost in the form and style employed by counsel in drafting those motions. As in most post-conviction cases, the DePriests’ counsel failed to follow the requirements of Rule 55 concerning the form and style of civil pleadings, adopting instead the informal form and style of their clients’ pro se motions. As a result, lengthy narrative-style recitations of facts (freely mixed with legal conclusions) appear not merely once in each motion, or even once for each distinct claim in each motion, but many times throughout each motion. Interspersed between and among these more-or-less factual recitations are detailed legal arguments and citations that are far better suited to briefs or memoranda than to a critically important pleading such as an amended motion under Rule 24.035(e) (and Rule 29.15(e)).
To be sure, when filing the initial motion, Rule 24.035(b) explicitly requires the movant to follow substantially the format in Criminal Procedure Form 40. Because such motions are most often filed pro se, this form is designed to make it easy for a prisoner to identify all claims and supporting facts that he or she wishes to assert. But nothing in Rule 24.035 (or Rule 29.15) requires—or even suggests—that appointed or retained counsel must or even should follow this same form and style when preparing an amended motion. Instead, Rule 24.035(a) provides that ordinary civil rules should apply where not inconsistent with Rule 24.035. As a result, amended motions should comply with the generally applicable rules governing pleadings. See, e.g., Rule 55.05 (any “pleading that sets forth a claim for relief ... shall contain (1) a short and plain statement of the facts showing that the pleader is entitled to relief and (2) a demand for judgment for the relief to which the pleader claims to be entitled”); Rule 55.11 (all “averments ... shall be made in numbered paragraphs, the con*346tents of each of which shall be limited as far as practicable to a statement of a single set of circumstances”).
As this Court recently held, “in determining whether a rule of civil procedure applies in a post-conviction proceeding, this Court focuses on whether the rule enhances, conflicts with, or is of neutral consequence to Rule [24:035].” Green v. State, 494 S.W.3d 525, 531 (Mo. banc 2016) (internal citation and quotation marks omitted). Accordingly, if the ordinary pleading requirements in Rule 55 enhance the purposes of Rule 24.035, or at least do not impede those purposes, then those requirements apply to amended post-conviction motions.
When read together, the pleading requirements in Rule 55 plainly enhance the purposes of Rule 24.035 (and Rule 29.15). Unlike an unrepresented inmate, appointed or retained post-conviction counsel are presumed to be thoroughly familiar with these rules. Adherence to the requirements of Rule 55 when preparing amended motions under Rule 24.035(e) (or Rule 29.15(e)) also enhances the orderly presentation of claims that is the central purpose for those amended motions. Moreover, this more orderly presentation will help ensure that any response from the state will be thorough and complete. Finally, it will guide courts in making sufficient findings and conclusions on all of the issues presented and properly disposing of the mov-ant’s claims. See Rule 24.035(5); Rule 29.15(j).
The state did not argue in the motion court that one or both of these amended motions should be overruled because counsel failed to comply with Rule 55, nor do I suggest that these motions now should be overruled on that basis. I concur in the Court’s per curiam opinion because I believe that the substantive pleading requirements set forth in the per curiam opinion are correct and because—after close study—I believe these amended motions meet those standards (if only barely, in Mr. DePriest’s case). It should be noted, however, that this result comes despite the form and style of those motions. As set forth above, I believe Rule 55 compels post-conviction counsel to take a more orderly approach in drafting amended motions under Rule 24.035 (and Rule 29.15). Moreover, even if Rule 55 does not compel post-conviction counsel to take this approach, post-conviction clients would be better served if their counsel did so.